Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 1 of 20




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION


   MELANIE ORTIZ,

                             Plaintiff,

                             v.

   CITY OF MIAMI, a Florida municipal
   corporation; RODOLFO LLANES,
                                                             Civil Action No. 20-25132-Civ-Scola
   individually; FABIO SANCHEZ,
   individually; FRATERNAL ORDER OF
   POLICE, WALTER E. HEADLEY, JR.,
   MIAMI LODGE NO. 20, an employee
   organization; and JAVIER ORTIZ,
   individually,

                             Defendants.


                 DEFENDANTS, MIAMI FRATERNAL ORDER OF POLICE,
                      LODGE NO. 20, INC. AND JAVIER ORTIZ’S
                MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

          Defendants, Miami Fraternal Order of Police, Lodge No. 20, Inc., misnamed in this action

  as Fraternal Order of Police, Walter E. Headley, Jr., Miami Lodge No. 20 (“FOP”), and Javier

  Ortiz (“Mr. Ortiz”) (collectively “Defendants”), by and through the undersigned counsel and

  pursuant to Fed. R. Civ. P. Rules 12(b)(1) and 12(b)(6), respectfully move this Honorable Court

  to dismiss the Plaintiff’s Amended Complaint for all claims against Defendants with prejudice,

  and state as follows:

                                               INTRODUCTION

          This Court should dismiss the Amended Complaint as to Defendants for three (3) reasons.

  First, Plaintiff’s § 1983 claim (Count I) must be dismissed as Plaintiff fails to plead requisite “state

  action” and “constitutional violation” elements. Specifically, as a labor union and union president,



    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 2 of 20

                                                                               Case No.: 20-25132-Civ-Scola


  Defendants are private actors – not state actors. Further, despite attempting to plead due process,

  conspiracy, and fraud claims under § 1983, Plaintiff has failed to state any of these claims as (1)

  Plaintiff’s due process claim, premised on Plaintiff’s state law created rights to employment, fails

  as a matter of law; and (2) Plaintiff fails to allege facts sufficient to plead conspiracy and fraud

  claims.

            Second, Plaintiff’s civil conspiracy claim (Count II) must be dismissed because lack of

  actionable underlying wrong as Plaintiff’s § 1983 claim fails as a matter of law. Moreover, similar

  to Count I where Plaintiff fails to plead facts sufficient to establish conspiracy and fraud under §

  1983, in Count II Plaintiff fails to properly allege facts to establish a civil conspiracy claim.

            Third, Plaintiff’s fraud claim (Count III), premised on Defendant, Mr. Ortiz’s alleged

  breach of duty of fair representation as union representative, must be dismissed because the Court

  lacks subject matter jurisdiction. The exclusive jurisdiction for such a claim rests with the Public

  Employee Relations Commission. Moreover, the fraud claim is barred by the six (6)-month statute

  of limitations under the Florida Public Employees Relations Act.

            Accordingly, for all the reasons detailed below, this Court should dismiss all claims

  contained in the Amended Complaint against Defendants with prejudice.

                                          STATEMENT OF FACTS

            1.     This action arises out of an alleged “coerced” resignation of Plaintiff, Melanie

  Ortiz, a former City of Miami police officer. D.E. 6 at ¶ 1. Specifically, Plaintiff alleges that

  Defendant, Mr. Ortiz, “bullied [Plaintiff] into signing an irrevocable form-letter of resignation by

  threatening immediate arrest and ensuing media shame.” Id.

            2.     Defendant, Mr. Ortiz, was the then president of Defendant, FOP, and represented

  Plaintiff in Internal Affairs investigations. Id. at ¶ 9. Plaintiff claims that Defendant, Mr. Ortiz,



                                                         -2-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 3 of 20

                                                                                  Case No.: 20-25132-Civ-Scola


   was “not under color of state law as a lieutenant of police, but rather as a policy-making official

   of the police union.” Id.

             3.       Defendant, FOP, as a public employee labor union, was allegedly involved in the

   subject incident “through the actions of [Mr. Ortiz], its president.” Id. at ¶ 8.

             4.       On or around December 2016, Plaintiff was summoned to Internal Affairs to give

   a statement in connection with a tow-truck scheme investigated by FBI in or around December

   2016. Id. at ¶¶ 10, 39. During this Internal Affairs proceeding, Defendant, Mr. Ortiz, allegedly

   recommended that Plaintiff execute a resignation letter. Id. at ¶ 16.

             5.       Plaintiff’s resignation letter was subsequently accepted by co-defendant, Rodolfo

   Llanes, the then Chief of Police. Id. at ¶ 25.

             6.       Approximately four (4) years later, Plaintiff now alleges the resignation was not

   voluntary. Id. at ¶¶ 1, 26, 35.

             7.       As a result, on December 16, 2020, Plaintiff filed suit against Defendants, FOP and

   Mr. Ortiz, along with co-defendants, City of Miami (the “City”), the then Sergeant of Police Fabio

   Sanchez, and the then Chief of Police Rodolfo Llanes.1 As it relates to these Defendants, Plaintiff

   asserts three (3) claims : (1) violation of 42 U.S.C. § 1983 (“Count I”), (2) civil conspiracy (“Count

   II”), and (3) fraudulent representation (“Count III”).

                                                LEGAL STANDARD

 I.      Federal Rule of Civil Procedure 12(b)(6)

             A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

   of the complaint. See Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d 1327, 1332-33 (11th Cir. 2010).


   1
    Plaintiff’s Complaint filed on December 16, 2020 also names Jorge Colina, Jose A. Rodriquez,
   and Shanetta Green, who are subsequently dismissed from this action on February 22, 2021. D.E.
   1, 9. As a result, Plaintiff filed her first amended complaint on February 22, 2021 (“Amended
   Complaint”). D.E. 6.

                                                            -3-
       FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 4 of 20

                                                                               Case No.: 20-25132-Civ-Scola


  A complaint must include “a short and plain statement of the claim showing that the pleader is

  entitled to relief,” but must allege more than “labels and conclusions,” “formulaic recitation of the

  elements of a cause of action,” or “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Courts are not required to accept

  the labels and legal conclusions in the complaint as true. See Sinaltrainal v. Coca-Cola Co., 578

  F.3d 1252, 1261 (11th Cir. 2009).

          To survive a motion to dismiss, a complaint must contain facts that, when assumed to be

  true, sufficiently “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

  (emphasis added). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id.; see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)

  (“[C]onclusory allegations, unwarranted deductions of facts or legal conclusions masquerading as

  facts will not prevent dismissal”). A complaint that does not “contain sufficient factual matter,

  accepted as true, to state a claim . . . plausible on its face” is subject to dismissal. Am. Dental Ass’n

  v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010)(citing Twombly, 550 U.S. at 570). Moreover,

  “when the allegations of the complaint, however true, could not raise a claim of entitlement to

  relief, this basic deficiency should be exposed at the point of minimum expenditure of time and

  money by the parties and the court.” Twombly, 550 U.S. at 558 (citations and quotations omitted).

          Furthermore, a Rule 12(b)(6) dismissal on a statute of limitations ground is appropriate

  “only if it is ‘apparent from the face of the complaint’ that the claim is time-barred.” La Grasta v.

  First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)(citations omitted). Finally, leave to

  amend may be denied “where amendment would be futile.” Varona v. Rietmann, No. 11-20657-



                                                         -4-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 5 of 20

                                                                                   Case No.: 20-25132-Civ-Scola


      CIV, 2012 WL 1947327 at *4 (S.D.Fla. 2012) (citing Coresello v. Lincare, Inc., 428 F.3d 1008,

      1014 (11th Cir. 2005)).

II.       Federal Rule of Civil Procedure 12(b)(1)

              A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the court’s

      exercise of subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A motion to dismiss

      challenging subject matter jurisdiction comes in two (2) forms: facial attacks and factual attacks.

      See Lawrence v. Dunbar, 919 F.2d 1525, 1528-1529 (11th Cir. 1990). Facial attacks on a complaint

      require the court to only look at the four (4) corners of the pleading to determine if subject matter

      jurisdiction has been sufficiently established. Id. at 1529. By contrast, factual attacks challenge the

      existence of subject matter jurisdiction in fact, irrespective of the pleadings. Id. As a result, matters

      beyond the four (4) corners of the complaint may be considered by the court with respect to Rule

      12(b)(1) motions. Id. For the purposes of this Motion, matters beyond the four corners of Plaintiff's

      Amended Complaint need not be considered, as Defendants assert a facial attack on subject matter

      jurisdiction of Count III.

                                                      ARGUMENT

 I.           COUNT I OF PLAINTIFF’S AMENDED COMPLAINT MUST BE DISMISSED
              BECAUSE IT FAILS TO STATE A CLAIM UNDER 42 U.S.C. § 1983

              Count I of the Amended Complaint, which alleges violations of Fifth and Fourteenth

      Amendments pursuant to 42 U.S.C. § 1983, must be dismissed because Plaintiff has not alleged

      any facts that would bring this claim within 42 U.S.C. § 1983. Significantly, “[t]o state a claim

      under § 1983, a plaintiff must allege [1] the violation of a right secured by the Constitution and

      laws of the United States, and [2] must show that the alleged deprivation was committed by a

      person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)(citations omitted).

      As detailed below, Plaintiff has failed to plead either element required under § 1983.


                                                             -5-
        FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 6 of 20

                                                                               Case No.: 20-25132-Civ-Scola


          A.       Plaintiff’s Amended Complaint Fails to Allege Defendants are State Actors

          In general, unions are private actors - not state actors. Hallinan v. Fraternal Order of Police

  of Chicago Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009). It is well-settled that “the under-the-

  color-of-state-law element of § 1983 excludes from its reach ‘merely private conduct, no matter

  how discriminatory or wrongful.’” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50

  (1999). Therefore, the reach of § 1983 to assert a claim for deprivation of constitutional rights

  against a private party is extremely limited. Indeed, “[o]nly in rare circumstances can a private

  party be viewed as a ‘state actor’ for section 1983 purposes.” Harvey v. Harvey, 949 F.2d 1127,

  1130 (11th Cir. 1992)(emphasis added).

          In this regard, the United States Supreme Court has articulated a number of different tests

  and the Eleventh Circuit has discerned three (3) primary tests – (1) the public function test; (2) the

  state compulsion test; and (3) the nexus/joint action test. Nat'l Broad. Co., Inc. v. Communications

  Workers of Am., AFL-CIO, 860 F.2d 1022, 1026 (11th Cir. 1988); see also Lugar v. Edmondson

  Oil Co., Inc., 457 U.S. 922, 939 (1982). Here, Plaintiff fails to allege any facts to support that

  Defendants, as private actors, may be viewed as state actors under any of these tests.

                   1.       Plaintiff’s § 1983 Claim Fails the Public Function Test

          “The public function test for state action has been limited strictly, and covers only private

  actors performing functions ‘traditionally the exclusive prerogative of the State.’” Nat'l Broad.

  Co., 860 F.2d at 1026 (citations omitted). Here, the Amended Complaint pleads no facts

  whatsoever that Defendants have performed any functions that are the exclusive prerogative of the

  State. Neither does the Amended Complaint cite to any authority in support of the position that a

  termination of public employment could be considered as a function exclusively reserved to the

  State. See Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 158 (1978)(“While many functions have been



                                                         -6-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 7 of 20

                                                                               Case No.: 20-25132-Civ-Scola


  traditionally performed by governments, very few have been ‘exclusively reserved to the State.’”);

  Allocco v. City of Coral Gables, 221 F.Supp.2d 1317, 1374-75 (S.D. Fla. 2002)(concluding that

  “the type of internal administrative/personnel issues at issue in this case are exactly the type of

  decisions that do not satisfy the public function analysis.”)(quotations omitted). Accordingly,

  Plaintiff’s § 1983 claim fails the public function test.

                   2.       Plaintiff’s § 1983 Claim Fails the State Compulsion Test

          The state compulsion test limits state action to instances where the government “has

  coerced or at least significantly encouraged the action alleged to violate the Constitution.” Nat'l

  Broad. Co., 860 F.2d at 1026 (citations omitted). To sustain a § 1983 action under this test, Plaintiff

  must show that the City “exercised coercive power or has provided such significant

  encouragement, either overt or covert, that the choice must in law be deemed to be that of the

  State.” Rendell-Baker v. Kohn, 457 U.S. 830, 840 (1982)(quotation omitted).

          Here, the Amended Complaint fails to allege that any state or local agencies either

  “coerced” or “significantly encouraged” any action by Defendants. Plaintiff only conclusory

  alleged that Defendant, Mr. Ortiz’s conduct “was motivated by a desire to maintain or improve the

  relationship between the FOP and the City of Miami.” D.E. 6 at ¶ 9. The Amended Complaint does

  not allege any facts concerning FOP’s dependency on the City or the extent of City’s regulations

  of FOP. Allocco, 221 F. Supp. 2d at 1375 (finding that in assessing the state compulsion test, courts

  have considered the following factors: “(1) private dependency on the public entity for funding;

  and (2) the extent of the public entity’s regulation of the private entity.”)(quoting Rendell-Baker,

  457 U.S. at 840-41; Blum v. Yaretsky, 457 U.S. 991, 1009-10 (1982)). Accordingly, Plaintiff’s bare

  allegations, devoid of facts regarding any involvement by a state or local governmental agency,




                                                         -7-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 8 of 20

                                                                               Case No.: 20-25132-Civ-Scola


  fall far short of meeting the state compulsion test. Therefore, Plaintiff’s § 1983 claim fails the state

  compulsion test.

                   3.       Plaintiff’s § 1983 Claim Fails the Nexus/Joint Action Test

          The nexus/joint action test applies where “the state has so far insinuated itself into a

  position of interdependence with the [private party] that it was a joint participant in the enterprise.”

  Nat'l Broad. Co., 860 F.2d at 1026-27 (citations omitted). “To charge a private party with state

  action under this standard, the governmental body and private party must be intertwined in a

  ‘symbiotic relationship.’” Id. at 1027 (citing Jackson v. Metro. Edison Co., 419 U.S. 345, 357

  (1974)); see also Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)(stating that under the

  nexus test, there must exist such a “sufficiently close nexus between the [s]tate and the challenged

  action of the regulated entity so that the action of the latter may be fairly treated as that of the

  [s]tate itself.”)(internal citations omitted).

          Here, the Amended Complaint contains no reference to such “symbiotic relationship”

  between Defendants and the other co-defendants. As more fully analyzed below, Plaintiff’s

  conclusory allegations of a conspiracy between Defendants and co-defendants are not sufficient to

  bring Defendants within the scope of § 1983. Fullman v. Graddick, 739 F.2d 553, 557 (11th Cir.

  1984)(“In conspiracy cases, a defendant must be informed of the nature of the conspiracy which

  is alleged. It is not enough to simply aver in the complaint that a conspiracy existed. A complaint

  may justifiably be dismissed because of the conclusory, vague and general nature of the allegations

  of [§ 1983] conspiracy.”). Let alone to establish any “symbiotic relationship” between Defendants

  and other co-defendants. Therefore, Plaintiff’s § 1983 claim fails the nexus/joint action test.




                                                         -8-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 9 of 20

                                                                               Case No.: 20-25132-Civ-Scola


          B.       Plaintiff Fails to Plead Any Constitutional Violation(s)

          Assuming arguendo, that Plaintiff established that Defendants were private actors

  operating under the color of state law, Plaintiff’s § 1983 claim fails because Plaintiff has not

  alleged a constitutional violation. In relevant part, Plaintiff alleges that Defendants violated § 1983

  by (1) violating Plaintiff’s right to due process, (2) conspiring with co-defendants to violate her

  right to due process; and (3) fraudulently presenting that the City had had evidence Plaintiff

  participated in the tow-truck scheme. D.E. 6 at ¶ 1. As discussed below, Plaintiff has failed to state

  any of these claims under § 1983 as (1) Plaintiff’s due process claim, premised on Plaintiff’s state

  law created rights to employment, fails as a matter of law; and (2) Plaintiff fails to properly plead

  conspiracy and fraud claims given the failure of her due process claim and Plaintiff’s conclusory

  allegations.

                   1.       Plaintiff Fails to Plead a Violation of Due Process under § 1983

          The Due Process Clause of the Fourteenth Amendment provides no state “shall ... deprive

  any person of life, liberty, or property, without due process of law.” U.S. Const. amend XIV, § 1.

  The Supreme Court's interpretation of this clause “explicates that the amendment provides two

  different kinds of protection: procedural due process and substantive due process.” McKinney v.

  Pate, 20 F.3d 1550, 1555 (11th Cir. 1994) (citing Zinermon v. Burch, 494 U.S. 113, 125 (1990)).

          The substantive component of due process clause protects “fundamental rights,” which are

  “deeply rooted in this Nation's history and tradition” and are “implicit in concept of ordered

  liberty.” Washington v. Glucksberg, 521 U.S. 702, 721 (1997)(internal quotations omitted). “A

  finding that a right merits substantive due process protection means that the right is protected

  ‘against a certain government action regardless of the fairness of the procedures used to implement

  them.’” McKinney v. Pate, 20 F.3d 1550, 1556 (11th Cir. 1994)(quoting Collins v. City of Harker

  Heights, Tex., 503 U.S. 115, 125 (1992)). On the other hand, “[p]rocedural due process rules are

                                                         -9-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 10 of 20

                                                                                Case No.: 20-25132-Civ-Scola


   meant to protect persons not from the deprivation, but from the mistaken or unjustified deprivation

   of life, liberty, or property.” Carey v. Piphus, 435 U.S. 247, 259 (1978). Here, both Plaintiff’s

   substantive and procedural due process claims fail as a matter of law.

                           i.        Plaintiff’s Substantive Due Process Claim Fails as a Matter of
                                     Law
           Plaintiff’s substantive due process claim, pursued under a property interest theory, fails as

   a matter of law because the allegedly infringed right to employment is a state-law created right,

   which is only entitled to procedural due process protection. “[A]reas in which substantive rights

   are created only by state law ([i.e.] tort law and employment law) are not subject to substantive

   due process protection under the Due Process Clause because ‘substantive due process rights are

   created only by the Constitution.’” McKinney, 20 F.3d at 1556 (quoting Regents of Univ. of

   Michigan v. Ewing, 474 U.S. 214, 228 (1985)(J. Powell, concurring)). Accordingly, state-law

   based rights “constitutionally may be rescinded so long as the elements of procedural – not

   substantive – due process are observed.” Id. (holding that plaintiff's allegations concerning loss of

   employment, including allegations regarding his purported “liberty interest in his good name and

   reputation,” only supported a procedural due process claim).

           Here, the property right to employment claimed by Plaintiff is a solely state-law created

   right as Plaintiff states that her right to employment is protected by the City of Miami Civil Service

   Ordinance and the “Law Enforcement Officers’ Bill of Rights”, Florida Statutes §§ 112.531-535.

   D.E. 6 at ¶ 4. Therefore, Plaintiff’s substantive due process claim is barred by McKinney and its

   progeny.

                          ii.        Plaintiff’s Procedural Due Process Claim Fails as a Matter of
                                     Law

           Plaintiff’s procedural due process claim fails as a matter of law because Plaintiff has

   adequate state remedies which she failed to utilize. “To state a § 1983 procedural due process

                                                          -10-
     FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 11 of 20

                                                                               Case No.: 20-25132-Civ-Scola


   claim, a plaintiff must allege ‘constitutionally-inadequate process.’” Hogan v. City of Fort Walton

   Beach, 817 Fed. Appx. 717, 722 (11th Cir. 2020)(quoting Arrington v. Helms, 438 F.3d 1336,

   1347 (11th Cir. 2006)(stating that elements of a § 1983 procedural due process claim are: (1)

   deprivation of constitutionally-protected liberty or property interest; (2) state action; and (3)

   constitutionally-inadequate process)). In other words, “only when the state refuses to provide a

   process sufficient to remedy the procedural deprivation does a constitutional violation actionable

   under section 1983 arise.” McKinney, 20 F.3d at 1557 (emphasis added); see also Cotton v.

   Jackson, 216 F.3d 1328, 1331 (11th Cir. 2000)(“[A] section 1983 claim is not stated unless

   inadequate state procedures exist to remedy an alleged procedural deprivation.”).

          Here, Plaintiff’s procedural due process claim fails for two (2) reasons. First, as concluded

   in McKinney, Florida state remedies for employment are adequate and satisfy procedural due

   process for the purposes of § 1983. McKinney, 20 F.3d at 1564. As McKinney court stated, “Florida

   courts indeed do have the power to review employment termination cases, and inherent in that

   power to review is the power to remedy deficiencies and to cure violations of due process.” Id. at

   1563. Further, Florida state courts possess broad powers of certiorari review to “‘[r]eview[ ] the

   entire cause [and] consider[ ] ... every aspect’ of the case to determine whether due process was

   observed.” Id. (quoting Seminole County Bd. of County Com'rs v. Long, 422 So. 2d 938, 941 (Fla.

   5th DCA 1982)). Therefore, as “Florida courts possess the power to remedy [plaintiff’s] loss both

   in terms of damages and equitable relief,” Florida state remedies are adequate and Florida

   procedures satisfy procedural due process for the purposes of § 1983. Id. at 1564.

          Second, Plaintiff’s failure to take advantage of any state remedies, opting instead to pursue

   her claim in federal court, makes her § 1983 procedural due process claim improper. Id. at 1563.

   Here, despite being fully aware of procedures provided under the collective bargaining agreement



                                                         -11-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 12 of 20

                                                                               Case No.: 20-25132-Civ-Scola


   and the Civil Service Board (D.E. 6 at ¶ 4), Plaintiff does not allege any attempts to utilize any

   available state remedies, including (1) filing a grievance challenging the employment action; (2)

   filing a Civil Service appeal; (3) challenging the employment action before the Public Employee

   Relations Commission; and (4) filing a state court action. See Gadzinski v. City of Fort Walton

   Beach, 2011 WL 13233289, at *4 (N.D. Fla. July 12, 2011)(“The Eleventh Circuit has thus

   recognized that the PERA [Florida Public Employees Relations Act] provides an adequate remedy

   to public employees claiming a denial of procedural due process.”)(citing Wilson v. Farley, 203

   Fed. Appx. 239, 249 (11th Cir. 2006)). Further, Plaintiff does not allege that the state remedies or

   procedures are inadequate. Therefore, both Plaintiff’s § 1983 substantive and procedural due

   process claims fail as a matter of law and must be dismissed with prejudice.

                   2.       Plaintiff Fails to Plead a § 1983 Conspiracy Claim

          To state a § 1983 conspiracy claim, a plaintiff must show (1) the parties “reached an

   understanding” to deny the plaintiff’s right; (2) the conspiratorial acts must “impinge upon the

   federal right”; and (3) there is an “actionable wrong” to support the conspiracy. Bendiburg v.

   Dempsey, 909 F.2d 463, 468 (11th Cir. 1990). Here, Plaintiff’s § 1983 conspiracy claim fails

   because Plaintiff has failed to plead the “federal right” and the “understanding” elements.

          First, as analyzed above, Plaintiff’s due process claim fails as a matter of law. Accordingly,

   Plaintiff’s conspiracy claim fails as well because the alleged conspiratorial acts, if any, would not

   have impinged upon any Plaintiff’s federal right. See id. (“To maintain a 42 U.S.C.A. § 1983

   action, the conduct complained of …must result in a deprivation of rights, privileges, or

   immunities secured by the Constitution or laws of the United States.”)(citations omitted); see

   Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 2011 WL 207898 *4 (11th Cir. 2011)(holding

   that plaintiff’s § 1983 conspiracy claim failed because the complaint “contains no factual



                                                         -12-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 13 of 20

                                                                                Case No.: 20-25132-Civ-Scola


   allegations showing that his constitutional or civil rights have been infringed by a conspiracy or

   otherwise”).

           Second, Plaintiff alleged no facts showing that Defendants “reached an understanding”

   with any other co-defendants to deny her federal right, if any. “A complaint may justifiably be

   dismissed because of the conclusory, vague and general nature of the allegations of [§ 1983]

   conspiracy.” Fullman v. Graddick, 739 F.2d 553, 557 (11th Cir. 1984)(“In conspiracy cases, a

   defendant must be informed of the nature of the conspiracy which is alleged.”); Bailey v. Bd. of

   County Com'rs of Alachua County, Fla., 956 F.2d 1112, 1122 (11th Cir. 1992)(affirming district

   court’s final judgments for all defendants on § 1983 conspiracy claim and reasoning that

   “[w]hereas the linchpin for conspiracy is agreement, which presupposes communication, the

   defendants in this case suffered from an extreme lack of communication.”); see also Burns v.

   County of King, 883 F.2d 819, 821 (9th Cir. 1989)(“To state a claim for a conspiracy to violate

   one's constitutional rights under section 1983, the plaintiff must state specific facts to support the

   existence of the claimed conspiracy.”); Sales v. Murray, 862 F. Supp. 1511, 1517 (W.D. Va.

   1994)(“The plaintiff must allege facts showing that the defendants shared a ‘unity of purpose or

   common design’ to injure the plaintiff [under a § 1983 conspiracy claim].”)(quoting Am. Tobacco

   Co. v. United States, 328 U.S. 781, 810 (1946)).

           Here, Plaintiff did not allege any communication or facts showing the “understanding”

   between Defendants and any other co-defendant. As such, Plaintiff’s mere allegations that “Ms.

   Ortiz sues all defendants under 42 U.S.C. § 1983 for both violating her rights to due process, and

   for conspiring to do so” and that “[w]ithout the cooperation of Mr. Ortiz and the FOP, the City of

   Miami and its police officers identified in Counts I and II would not have been able to secure the

   ‘voluntary’ resignation of Ms. Ortiz” constitute unsupported and conclusory assertions that are



                                                          -13-
     FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 14 of 20

                                                                                Case No.: 20-25132-Civ-Scola


   insufficient to establish the requisite “understanding” element. D.E. 6 at ¶¶ 1, 37. Therefore,

   Plaintiff’s § 1983 conspiracy claim must be dismissed with prejudice.

                    3.       Plaintiff Fails to Plead a § 1983 Fraud Claim

           To the extent Plaintiff's § 1983 claim is premised on alleged fraud by Defendants, Plaintiff

   must allege the elements of fraud and satisfy the heightened pleading requirements of Fed. R. Civ.

   P. 9(b). See Flynn v. Merrick, 881 F.2d 446, 449 (7th Cir. 1989) (applying Rule 9(b) pleading

   standards to fraud claims brought in connection with a claim under § 1983). Specifically, Fed. R.

   Civ. P. Rule 9(b) requires a plaintiff to state “the circumstances constituting the fraud... with

   particularity.” Fed. R. Civ. P. Rule 9(b) (emphasis added). To satisfy this heightened pleading

   standard, a plaintiff must allege: (1) precisely what statements were made; (2) the time and place

   of each such statement and the person responsible for making it; (3) the content of such statements

   and the manner in which they were misleading; and (4) what the defendants obtained as a

   consequence of the fraud. Brooks v. Blue Cross and Blue Shield of Fla., Inc., 116 F.3d 1364, 1371

   (11th Cir. 1997)(citations omitted). In other words, a plaintiff must “answer the familiar questions

   of who, where, when, how, and why” of the alleged fraud. Bearse v. Main Street Invs., 220 F.

   Supp. 2d 1338, 1345 (M.D. Fla. 2002).

           Here, Plaintiff alleges that Defendant, Mr. Ortiz, “on or about December 16, 2016, falsely

   told Ms. Ortiz that Internal Affairs had enough evidence against her to fire her and arrest her.”

   D.E. 6 at ¶ 39. However, despite that a detective admitted subsequently that the City possessed no

   evidence against her (Id. at ¶ 23), Plaintiff fails to state the manner in which the subject statement

   was misleading or false at the time Defendant made such statement. In addition, Plaintiff fails to

   plead the place of the subject statement and what Defendants obtained as a consequence of the




                                                          -14-
     FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 15 of 20

                                                                                   Case No.: 20-25132-Civ-Scola


       alleged fraud. As such, Plaintiff’s § 1983 claim must be dismissed to the extent that Plaintiff has

       failed to properly allege the elements of fraud with the particularity required by Rule 9(b).

                Moreover, and significantly, regardless of the allegations concerning fraud, Plaintiff has

       failed to articulate a deprivation of her federal right as analyzed above. Therefore, Plaintiff's §

       1983 claim, whether premised on fraud or not, must be dismissed with prejudice.

 II.            COUNT II OF PLAINTIFF’S AMENDED COMPLAINT MUST BE DISMISSED
                BECAUSE OF ITS FAILURE TO PLEAD A CIVIL CONSPIRACY

                Count II of the Amended Complaint which alleges a civil conspiracy must be dismissed

       because lack of actionable underlying wrong and Plaintiff’s failure to plead a civil conspiracy

       claim.

                A.     The Civil Conspiracy Claim Must be Dismissed Because Lack of Underlying
                       Wrong

                Under Florida Law, a claim for conspiracy is not a “freestanding tort”; rather, it requires

       an actionable underlying tort or wrong. SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 764 F.3d

       1327, 1339 (11th Cir. 2014)(applying Florida law); Rebman v. Follett Higher Educ. Group, Inc.,

       575 F. Supp. 2d 1272, 1280 (M.D. Fla. 2008)(citing Raimi v. Furlong, 702 So.2d 1273, 1284 (Fla.

       3d DCA 1997); Wright v. Yurko, 446 So.2d 1162, 1165 (Fla. 5th DCA 1984)). Allegations of a

       civil conspiracy “serve[] merely to expand liability for the underlying wrong to persons who were

       not directly involved in the wrongful actions.” Nance v. Maxwell Fed. Credit Union (MAX), 186

       F.3d 1338, 1342 (11th Cir. 1999)(citations omitted).

                Here, the alleged underlying wrong is a violation of Plaintiff’s right to employment

       pursuant to § 1983. D.E. 6 at ¶¶ 34-37. As analyzed above, because Plaintiff’s § 1983 claim fails

       as a matter of law, Plaintiff’s civil conspiracy claim has no underlying wrong on which it is based.

       Therefore, it must be dismissed as well. See Rebman, 575 F. Supp. 2d at 1280 (applying Florida

       law and holding that as plaintiff’s underlying claims failed, “the civil conspiracy claim now has

                                                             -15-
        FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 16 of 20

                                                                               Case No.: 20-25132-Civ-Scola


   no leg left to stand on.”); see also U.S. Steel, LLC, v. Tieco, Inc., 261 F.3d 1275, 1294 (11th Cir.

   2001)(holding that the state civil conspiracy claim failed as a matter of law after concluding that

   there lacked any underlying cause of action as the other claims, including a § 1983 claim, failed).

          B.       The Civil Conspiracy Claim Must be Dismissed Because of Plaintiff’s Failure
                   to Allege Sufficient Facts

          To state a civil conspiracy claim under Florida law, a plaintiff must allege: “[1] an

   agreement between two or more parties, [2] to do an unlawful act or to do a lawful act by unlawful

   means, [3] the doing of some overt act in pursuance of the conspiracy, and [4] damage to plaintiff

   as a result of the acts done under the conspiracy.” United Techs. Corp. v. Mazer, 556 F.3d 1260,

   1271 (11th Cir. 2009)(quoting Charles v. Fla. Foreclosure Placement Ctr., LLC., 988 So.2d 1157,

   1159-60 (Fla. 3d DCA 2008)). A complaint must “set forth clear, positive, and specific allegations

   of civil conspiracy.” Eagletech Communications, Inc. v. Bryn Mawr Inv. Group, Inc., 79 So. 3d

   855, 863 (Fla. 4th DCA 2012)(citation omitted). Specifically, a plaintiff must allege “the scope of

   the conspiracy, its participants, and when the agreement was entered into.” In re Chiquita Brands

   Intern., Inc. Alien Tort Statute & S'holder Derivative Litig., 690 F. Supp. 2d 1296, 1311 (S.D. Fla.

   2010), on reconsideration in part, 08-01916-MD, 2015 WL 71562 (S.D. Fla. Jan. 6,

   2015)(citations omitted).

          Here, similar to Plaintiff’s poor pleading of her § 1983 conspiracy claim, Plaintiff states

   her civil conspiracy claim with unsupported and conclusory assertions. Moreover, Plaintiff fails to

   state the scope of conspiracy and when such agreement was entered into. As such, the facts alleged

   in the Amended Complaint are insufficient to establish a civil conspiracy. Therefore, Plaintiff’s

   civil conspiracy claim must be dismissed.




                                                         -16-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 17 of 20

                                                                                    Case No.: 20-25132-Civ-Scola


III.           COUNT III OF PLAINTIFF’S AMENDED COMPLAINT MUST BE DISMISSED
               BECAUSE LACK OF SUBJECT MATTER JURISDICTION AND RELEVANT
               STATUTE OF LIMITATIONS

               Count III of the Amended Complaint which alleges fraud is premised on Defendant, Mr.

       Ortiz’s alleged breach of the duty of fair representation (“DFR”) as Plaintiff’s union representative.

       D.E. 6 at ¶¶ 9, 39-42. This claim must be dismissed because this Court lacks subject matter

       jurisdiction over DFR claims. Moreover, the DFR claim is barred by the six (6)-month statute of

       limitation under the Florida Public Employees Relations Act. FLA. STAT. §§ 447.201 – 609.

               A.       The Fraud Claim Must be Dismissed Because the Court’s Lack of Subject
                        Matter Jurisdiction

               DFR claims are a type of unfair labor practice covered by Chapter 447, Part II of the Florida

       Statutes; commonly known as the Public Employees Relations Act (“PERA”), which grants the

       Public Employee Relations Commission (“PERC”) exclusive jurisdiction over “activities which

       ‘arguably’ constitute unfair labor practices.” Browning v. Brody, 796 So.2d 1191, 1192 (Fla. 5th

       DCA 2001); FLA. STAT. § 447.503. As such, “principles of preemption are applicable to the

       functioning of PERC; jurisdiction over labor activities is preempted in favor of PERC if the

       activities are ‘arguably’ covered by [PERA].” Maxwell v. Sch. Bd. of Broward County, 330 So.2d

       177, 179 (Fla. 4th DCA 1976); Tracy v. Florida Atl. Univ. Bd. of Trustees, 9:16-CV-80655, 2016

       WL 7242140, at *9 (S.D. Fla. Dec. 15, 2016).

               For instance, in Tracy, plaintiff alleged wrongful termination of his employment for

       excising his right to free speech and brought both federal and state law claims against union

       defendants. Tracy, 2016 WL 7242140 at *1, 9. Noting that unfair labor practices under PERA

       include “[i]nterfering with, restraining, or coercing public employees in the exercise of any rights

       guaranteed them under [PERA],” the Southern District Court of Florida concluded that plaintiff’s

       state law claims were in connection with the termination of his employment and, accordingly, fell


                                                              -17-
         FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 18 of 20

                                                                                Case No.: 20-25132-Civ-Scola


   within the exclusive jurisdiction of PERC. Id. at *9-10 (quoting FLA. STAT. § 447.501(1)).

   Specifically, the Court explained that:

                    The Florida Supreme Court has expressly held that, once a union
                    chooses to represent a grievant, “the manner in which it handles the
                    grievance, including a decision not to process the grievance for lack
                    of merit, is subject to the statutory duty of fair representation” which
                    is in turn subject to the exclusive jurisdiction of PERA.

   Id. at *10 (quoting Galbreath v. Sch. Bd. Of Broward Cty., 446 So. 2d 1045, 1047 (Fla.

   1984))(emphasis in original). Thus, the court dismissed the state law claims with prejudice due to

   the court’s lack of subject matter jurisdiction. Id.

           Here, Plaintiff’s fraud claim is stemmed from Defendant, Mr. Ortiz’s alleged fraudulent

   representations made as Plaintiff’s union representative and during Plaintiff’s Internal Affair

   proceedings. D.E. 6 at ¶¶ 9, 38-42. Similar to Tracy, Plaintiff’s fraud claim is premised on

   Defendant, Mr. Ortiz’s alleged breach of the DFR and is inherently an unfair labor practice claim.

   Tracy, 2016 WL 7242140 at *9-10; Browning, 796 So. 2d at 1192; Florida Educ. Ass'n v. Wojcicki,

   930 So. 2d 812, 814 (Fla. 3d DCA 2006)(concluding that plaintiff’s claim stemmed from an alleged

   negligence during administrative termination proceedings is a DFR claim falling under PERC’s

   exclusive jurisdiction). Accordingly, Plaintiff’s fraud claim falls within the exclusive jurisdiction

   of PERC given that “‘the manner in which [Mr. Ortiz, the union representative,] handle[d] the

   grievance … is subject to the statutory duty of fair representation’ which is in turn subject to the

   exclusive jurisdiction of PERA.” See Tracy, 2016 WL 7242140 at *10 (quoting Galbreath, 446

   So. 2d at 1047). Therefore, Plaintiff’s fraud claim must be dismissed for the Court’s lack of subject

   matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

           B.       The Fraud Claim is Precluded by the Statute of Limitations

           Plaintiff’s fraud claim is barred by the six (6)-month statute of limitation provided under

   the Public Employees Relations Act. FLA. STAT. § 447.503(6). The six (6)-month period is initiated

                                                          -18-
     FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 19 of 20

                                                                                Case No.: 20-25132-Civ-Scola


   when a charging party “knew or should have known” of the complained actions. Local 1464, ATU

   v. City of Tampa, 17 FPER ¶ 22012 (1990).

           Here, the alleged “coerced” resignation occurred at latest in May 2017, approximately four

   (4) years prior to Plaintiff’s institution of this action. D.E. 6 at ¶¶ 24. The six (6)-month statute of

   limitation was triggered almost four (4) years ago because Plaintiff was aware of the complained

   actions upon “bullied into signing [the] irrevocable form-letter of resignation by threatening

   immediate arrest and ensuing media shame.” Id. at ¶ 1. Therefore, Plaintiff’s fraud claim is barred

   by the six (6)-month statute of limitation provided under the Public Employees Relations Act and

   must be dismissed with prejudice.

                                                  CONCLUSION

           For all the reasons discussed above, this Honorable Court should dismiss Plaintiff’s

   Amended Complaint as to Defendants, FOP and Mr. Ortiz, with prejudice.

           WHEREFORE, Defendants, Miami Fraternal Order of Police, Lodge No. 20, Inc.,

   misnamed in this action as Fraternal Order of Police, Walter E. Headley, Jr., Miami Lodge No. 20,

   and Javier Ortiz, pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), respectfully request the entry

   of an order dismissing all the claims against Defendants with prejudice, and any such further relief

   as the court deems just and proper.




                                                          -19-
     FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
Case 1:20-cv-25132-RNS Document 42 Entered on FLSD Docket 04/28/2021 Page 20 of 20

                                                                               Case No.: 20-25132-Civ-Scola


    Date: April 28th, 2021                            Respectfully submitted,

                                                      /s/ _John P. Golden ___________
                                                      Armando P. Rubio (Fla. Bar No. 478539)
                                                      John P. Golden (Fla. Bar No. 112509)
                                                      Fields Howell LLP
                                                      9155 S. Dadeland Blvd., Suite 1012
                                                      Miami, FL 33156
                                                      Phone: 786.870.5610
                                                      Fax: 855.802.5821
                                                      arubio@fieldshowell.com
                                                      jgolden@fieldshowell.com

                                                      Attorneys for Defendants, Miami Fraternal Order
                                                      of Police, Lodge No. 20, Inc. and Javier Ortiz


                                             Certificate of Service

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

   Electronic Delivery via CM/ECF day to all counsel of record.

                                                                /s/ __John P. Golden _______________
                                                                Armando P. Rubio (Fla. Bar No. 478539)
                                                                John P. Golden (Fla. Bar No. 112509)
                                                                FIELDS HOWELL LLP
                                                                9155 S. Dadeland Blvd., Suite 1012
                                                                Miami, FL 33156
                                                                Phone: 786.870.5610
                                                                Fax: 855.802.5821
                                                                arubio@fieldshowell.com
                                                                jgolden@fieldshowell.com




                                                         -20-
    FIELDS HOWELL LLP | 9155 SOUTH DADELAND BLVD | SUITE 1012 | MIAMI, FL 33156 | T: 786-870-5600| F: 855-802-5821
